Citation Nr: 1420356	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-06 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from December 1959 to April 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the RO in Chicago, Illinois.  

In July 2012, the Board remanded the appeal in order to honor the Veteran's request for a hearing in support of his claim.  38 C.F.R. § 20.700(a) (2013).  Such a hearing was conducted in August 2012 before the undersigned, who was designated to conduct the proceeding.  See 38 U.S.C.A. § 7102(a) (West 2002).  A transcript of the hearing has been associated with the Veteran's claims file.  The Board remanded this appeal, including the issue of service connection for tinnitus, in May 2013 for additional development.  While this appeal was on remand, the Appeals Management Center granted service connection for tinnitus in a September 2013 rating decision.  The Veteran has not disagreed with the initial disability rating or effective date assigned.  Thus, this issue is no longer part of the current appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement following denial of a particular claim for service connection cannot be construed as a notice of disagreement following the granting of service connection for that claim).  The appeal as to service connection for bilateral hearing loss returns now for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded this appeal in May 2013 in part to obtain a VA medical opinion, following a medical examination, regarding whether the Veteran's bilateral hearing loss was at least as likely as not related to an incident of military service, to include acoustic trauma.  A September 2013 VA examination and opinion were provided on remand.  
The September 2013 VA opinion indicates that the Veteran's current bilateral hearing loss was not likely related to service because the Veteran did not report hearing loss at separation from service and the separation examination report indicated normal hearing by the whispered voice test.  As stated in the Board's May 2013 remand, when the regulatory requirements for a disability are not shown at separation, service connection may still be established through probative evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also 38 C.F.R. § 3.303(d) (2013).  This opinion does not address whether the Veteran's bilateral hearing loss may be related to service even though hearing loss may not have been shown by medical evidence at the Veteran's separation from service.  Thus, the opinion is not adequate for rating purposes and remand for a supplemental VA medical opinion is necessary.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran's claim file to the examiner who provided the September 2013 VA examination and medical opinion for an addendum opinion regarding the nature and etiology of the currently diagnosed bilateral hearing loss.  If the examiner who provided the September 2013 VA examination is not available, the claims file should be sent to another VA clinician for the required opinion.  The entire claims file (i.e., including the Veteran's VBMS eFolder and any relevant medical records in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the examiner.  The examiner should address the following question:

Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed bilateral hearing loss is related to an incident of military service, including in-service acoustic trauma?

For purposes of this remand, the examiner should accept as true the Veteran's statements to the effect that he experienced in-service noise exposure during his tour of duty aboard the U.S.S. Forrestal and, later, while based at the Naval Air Stations in Sanford and Pensacola.  The examiner should also accept as true the Veteran's account of seeking treatment for hearing loss within eight years of his Navy discharge.

It is imperative that the VA examiner's report reconcile all pertinent evidence of record, including the Veteran's own written statements and testimony and the clinical records showing treatment for 1) an acoustic neuroma and post-operative residuals; 2) complaints of tinnitus, vertigo, and dizziness; and 3) a diagnosis of bilateral sensorineural hearing loss that is moderate in the right ear and profound in the left. 

The addendum opinion should be associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  If the opinion cannot be made without additional examination of the Veteran, such an examination should be provided.

2.  Thereafter, and after undertaking any additional development deemed necessary, the AOJ should readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

